Title: To Thomas Jefferson from Jean Holker, 22 December 1784
From: Holker, Jean
To: Jefferson, Thomas



Sir
Rouen 22 Decber. 1784

I deferd making you an answer In hopes to have been able to have found out the Caise, you say was directed to me from London. You’l see by the Inclosed Note that it is not arrived here, as Mr. Portier the directure of farmer Generals has maid a Reserch throug the Depoe and the Books, and finds nothing.
It is a misfortune that they have not advised you by what Vessel it has been sent by, and Since this has been neglected you’l doe well to write and pray them to give you this Knowledge, by which means you’l have a Claime against the Captin, for it has not been sent here or yet to Haver, for Mr. Carmical has wrote me som post past to pray me to Informe my Self here If it was not in the Kings weare hous. You’l oblige me very much when you see his Excelence my Good friend Mr. Franklin to present him my Respects and beleive me Sir Your Most Obedt & very humble servant,

J. Holker

